DETAILED ACTION
Status of the Application
Claims 1, 2 and 4-24 are pending in the instant application.  Claims 1, 6, 9, 10 and 13 are currently amended.  Claim 3 is cancelled.  Claim 24 is newly added.  
This is a Final Rejection Necessitated by Amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "too thin" in claim 3 is a relative term which renders the claim indefinite.  The phrase “too thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of 
While the Examiner appreciates the comments provided regarding this rejection and has read the section of the Specification referred to in the Remarks/Applicant Arguments of December 21, 2021, the rejection is being maintain as “too thin” is still a relative term.  If there is sufficient support in the Specification, the Examiner suggests that the thickness of the dense region be claimed.  
The phrase "too thin" in claim 11 is a relative term which renders the claim indefinite.  The phrase “too thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
While the Examiner appreciates the comments provided regarding this rejection and has read the section of the Specification referred to in the Remarks/Applicant Arguments of December 21, 2021, the rejection is being maintain as “too thin” is still a relative term.  If there is sufficient support in the Specification, the Examiner suggests that the thickness of the dense region be claimed.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11, 21 and 22 is are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yoshida et al. (US 2009/0226816).
Regarding claim 11, Yoshida et al. teaches a solid-state, ion-conducting battery cell comprising:
a cathode comprising a cathode material or an anode comprising an anode material (paras. [0031], [0032], [0034] and [0042]);
a solid-state electrolyte (SSE) material comprising a first porous region of sintered particles having a plurality of pores (para. [0014], [7]), and a dense region having a thickness that is too thin to be self-supporting and wherein the dense region is supported by the first porous region (Figs. 2 and 5; the porous layers are supported by the dense body; therefore, the dense region has a thickness that is too thin to be self-supporting), and wherein the cathode material or the anode material is disposed on at least a portion of the first porous region (paras. [0031] and [0032]; the active material is 
Regarding claim 21, modified Yoshida et al. teaches a battery cell wherein the porous region is a ceramic that was made with a porogen comprising an elemental carbon-containing material (para. [0043]). Claim 21 is considered a product-by-process claim.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding claim 22, modified Yoshida et al. teaches a battery cell where wherein the porous region is a ceramic that was made with a porogen comprising starch (para. [0043]).  Claim 22 is considered a product-by-process claim.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-9, 12-20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2009/0226816).  
Regarding claim 1, Yoshida et al. teaches a battery cell comprising

a solid-state first porous region (3a; Fig. 5) having pores (para. [0038]) and a porosity of 40% to 90% {para. [0014], [2]; the porous layer has a porosity of 10 to 70 vol. %; the claimed range, 40% to 90%, and the range of the prior art, 10 to 70%, overlap at one point; therefore, the claimed range is obvious; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)}, wherein
an anode material is disposed in the pores of the first porous region forming an anode-side porous region (paras. [0031], [0032] and [0038]; the anode active material is within the pores of the first porous region), and 
the dense region is too thin to be self-supporting and the dense region is supported by the first porous region (Figs. 2 and 5; the porous layers are supported by the dense body; therefore, the dense region is too thin to be self-supporting).  
Yoshida et al. is silent regarding the solid state dense region having a porosity of less than 5%.  However, due to a lack of criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify porosity of the solid-state first porous region of Yoshida et al. such that the solid-state dense region has a porosity less than 5% when doing so contributes to improved electrochemical properties.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 2, modified Yoshida et al. teaches a battery cell wherein the pores interconnectedly connect opposing sides of the first porous region (Fig. 5) and one of the opposing sides of the first porous region is at an interface between the first porous region and the dense region (Figs. 2 and 5).  
Regarding claim 4, modified Yoshida et al. teaches a battery cell wherein the battery cell wherein the dense region is free of the cathode material and the anode material (paras. [0034] and [0035]; Yoshida et al. is silent regarding a mention of the cathode material and anode material; therefore, the dense region is free of the cathode material and the anode material.).  
Regarding claim 5, modified Yoshida et al. is silent regarding a battery cell wherein particles of the first porous region are fused into the dense region.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dense region of modified Yoshida et al. by incorporating particles of the first porous region into the dense region and fusing said particles when doing so assist with the electrochemical reaction within the battery cell and improves the battery characteristics.  Claim 5 is considered a product-by-process claim.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding claim 6, modified Yoshida et al. teaches a battery cell further comprising:
a second solid-state porous region (3a; Fig. 5) having a porosity of 40% to 90% {para. [0014], [2]; para. [0041]; the porous layer has a porosity of 10 to 70 vol. %; the claimed range, 40% to 90%, and the range of the prior art, 10 to 70%, overlap at one point; therefore, the claimed range is obvious; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)},
a first current collector disposed on the first porous region (Fig. 5), and
a second current collector disposed on the second porous region (Fig. 5),
wherein,
the second porous region comprises pores (Fig. 5),
the cathode material is disposed on a portion of the first porous region forming a cathode-side porous region (Fig. 5), and
the anode-side porous region and the cathode-side porous region are disposed on opposite sides of the dense region (Fig. 5).
Regarding claim 7, modified Yoshida et al. teaches a battery cell wherein the dense region has a thickness of 5 µm to 1 mm (para. [0037]; the claimed range, 1 to 40 µm, and the range of the prior art, 5 µm to 1 mm, overlap at one point; therefore, the prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)}.
Regarding claim 8, modified Yoshida et al. teaches a battery cell wherein the dense region has a thickness of 5 µm to 1 mm (para. [0037]; the claimed range, 5 to 40 µm, and the range of the prior art, 5 µm to 1 mm, overlap at one point; therefore, the claimed range is obvious; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)}.
Regarding claim 9, modified Yoshida et al. is silent regarding a battery cell wherein the cathode material present in the cathode that comprises an organic or a gel electrolyte.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cathode of modified Yoshida et al. by incorporating an organic or a gel electrolyte into the cathode in order to improve ion-conductivity within the cathode.
Regarding claim 12, modified Yoshida et al. teaches a solid-state ion-conducting battery cell when the first porous region (3a; Fig. 5) has a porosity of 40% to 90% {para. [0014], [2]; the porous layer has a porosity of 10 to 70 vol. %; the claimed range, 40% to 90%, and the range of the prior art, 10 to 70%, overlap at one point; therefore, the claimed range is obvious; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)}.   
Yoshida et al. is silent regarding the solid-state, ion-conducting battery cell having a porosity of less than 5%.  However, due to a lack of criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify porosity of the solid-state first porous region of Yoshida et al. such that the dense region has a porosity less than 5% when doing so contributes to improved electrochemical properties.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 13, modified Yoshida et al. teaches a solid-state ion-conducting battery cell wherein the plurality of pores interconnectedly connect opposing sides of the first porous region (Figs. 2 and 5).  
Regarding claim 14, modified Yoshida et al. teaches a solid-state ion-conducting battery cell wherein the plurality of pores interconnectedly connect an interface between the first porous region and the dense region and an opposing side of the first porous region (Fig. 5).  
Regarding claim 15, modified Yoshida et al. teaches a solid-state ion-conducting battery cell wherein the dense region is free of the cathode material and the 
Regarding claim 16, modified Yoshida et al. is silent regarding a solid-state ion-conducting battery cell wherein particles of the first porous region are fused into the dense region.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dense region of modified Yoshida et al. by incorporating particles of the first porous region into the dense region and fusing said particles when doing so assist with the electrochemical reaction within the battery cell and improves the battery characteristics.  Claim 16 is considered a product-by-process claim.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding claim 17, modified Yoshida et al. teaches a solid-state ion-conducting battery cell wherein the anode material is disposed on at least a portion of the first porous region (paras. [0031] and [0032]; the active material is within the pores of the first porous region and on the portions of the first porous region where it abuts).  Modified Yoshida et al. is silent regarding a battery cell wherein the cathode comprises an organic or a gel electrolyte.  However, it would have been obvious to one of ordinary 
Regarding claim 18, modified Yoshida et al. teaches a solid-state ion-conducting battery cell further comprising:
a second solid-state porous region (3a; Fig. 5) having a porosity of 40% to 90% {para. [0014], [2]; para. [0041]; the porous layer has a porosity of 10 to 70 vol. %; the claimed range, 40% to 90%, and the range of the prior art, 10 to 70%, overlap at one point; therefore, the claimed range is obvious; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)},
a first current collector disposed on the first porous region (Fig. 5), and
a second current collector disposed on the second porous region (Fig. 5),
wherein,
the second porous region comprises pores and the pores connect opposing sides of the second porous region (Fig. 5),
the cathode material is disposed on a portion of the first porous region forming a cathode-side porous region (Fig. 5),
the anode material is disposed on a portion of the second porous region forming an anode-side porous region (Fig. 5), and
the anode-side region and the cathode-side region are disposed on opposite sides of the dense region (Fig. 5).
Regarding claim 19, modified Yoshida et al. teaches a solid-state ion-conducting battery cell wherein the dense region has a thickness of 5 µm to 1 mm (para. [0037]; the claimed range, 1 to 40 µm, and the range of the prior art, 5 µm to 1 mm, overlap at one point; therefore, the claimed range is obvious; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)}.
Regarding claim 20, modified Yoshida et al. teaches a solid-state ion-conducting battery cell wherein the dense region has a thickness of 5 µm to 1 mm (para. [0037]; the claimed range, 5 to 40 µm, and the range of the prior art, 5 µm to 1 mm, overlap at one point; therefore, the claimed range is obvious; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)}.
Regarding claim 23, modified Yoshida et al. teaches a battery cell, wherein the porous region is a ceramic that was made with a porogen comprising a first material that comprises carbon (one elemental carbon-containing material) (para. [0043]).  Modified Yoshida et al. is silent regarding a second material comprising one or more of a material                         selected from the group consisting of natural fibers, starches, polymer materials and combinations thereof.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the porous region of modified Yoshida by incorporating a second material such as a starch, i.e. a second pore forming agent, to increase the number of pores and/or effectiveness by In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding claim 24, modified Yoshida et at. teaches a battery cell wherein the anode material is disposed on a surface of the pores (one of ordinary skill in the art can appreciate that when the anode material is disposed in the pores, that some amount of anode material is disposed on a surface of the pores; paras. [0031] and [0032]).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2009/0226816) as applied to claim 1 above, and further in view of Lin et al. (US 2008/0070108).  
Regarding claim 10, modified Yoshida et al. is silent regarding a battery cell wherein the cathode material present in the cathode that comprises a liquid electrolyte.  However, Lin et al. teaches a battery cell wherein the cathode material present in the cathode that comprises a liquid electrolyte (para. [0038]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cathode of modified Yoshida et al. by incorporating a .

Response to Arguments
Applicant's arguments filed December 21, 2021 have been fully considered but they are not persuasive. 
Applicants argue: Accordingly, Yoshida fails to teach “the dense region is too thin to be self-supporting” as required by claim 1. In addition, the other cited references also fail to teach this element of claim 1.  Therefore, Yoshida fails to teach all of the elements of claim 1, and it would not be obvious to modify Yoshida in order to provide the missing elements from claim 1.  Regarding claims 2-8 and 23, each of these claims depend from claim 1. Therefore, at least because of their dependence from claim 1, claims 2-8 and 23 are non-obvious over Yoshida, and the Applicant respectfully requests the rejection under 35 U.S.C 103 be withdrawn.  Regarding claims 12-16 and 18-20, each of these claims depend from claim 11. Claim 11 recites “a having a thickness that is too thin to be self-supporting.” (Claim 11.) This element of claim 11 was discussed above in the discussion on 35 U.S.C. 102 and shown to not be present in Yoshida. A substantially similar claim element in claim 1 was also shown above to be unobvious over Yoshida. Accordingly, this element of claim 11 is not present in claim Yoshida and for the reasons presented above for claim 1, it would not be obvious to modify Yoshida to include it. Therefore, claim 11 and dependent claims 12-13 and 18-20 are also non-obvious over Yoshida, and the 
It is the Office’s position that the Applicant is arguing method steps.  Method steps are not claimed.  As a result, the instant rejections are being maintained.  
It is the Office’s position that the Rebuttal to Applicant’s arguments regarding claim 1 are also applicable to Applicant’s arguments regarding claim 11. 
Applicants argue:  Claim 5 recites “particles of the first porous region are fused into the dense region.” The present Office Action acknowledges that “Yoshida et al. is silent regarding a battery cell wherein particles of the first porous region are fused into the dense region” (Section 23 of the present Office Action), and then argues that “it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dense region of modified Yoshida et al. by incorporating particles of the first porous region into the dense region and fusing said particles when doing so assist with the electrochemical reaction within the battery cell and improves the battery characteristics” (Section 23 of the present Office Action.).  However, the Applicant notes that claim 5 refers to “particles of the first porous region” (claim 5, italics added) in contrast to the proposed transfer of particles to the dense region that would make the transferred particles a part of the dense region rather than the “particles of the first porous region [being] fused into the dense region” as required by claim 5.  Accordingly, this element of claim 5 identifies a structural 
It is the Office’s position that one of ordinary skill in the art can appreciate that claim 5 is a product by process claim as a result of the phrase “fused into the dense region”.  Accordingly, the rejection of claim 5 is being maintained.  
It is the Office’s position that in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 24 of U.S. Patent No. 10,622,666 (hereinafter “Wachsman et al.”). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 11, Wachsman et al. teaches a solid-state, ion-conducting battery cell comprising:
a cathode comprising a cathode material or an anode comprising an anode material;
a solid-state electrolyte (SSE) material comprising a first porous region of sintered particles having a plurality of pores, and a dense region having a thickness that is too thin to be self-supporting, wherein the cathode material or the anode material is disposed on at least a portion of the first porous region, and wherein the dense region is supported by the first porous region (claim 1).
Regarding claim 19, Wachsman et al. teaches a solid-state ion-conducting battery cell wherein the dense region has a thickness of 1 to 40 microns (claim 24).
Regarding claim 20, Wachsman et al. teaches a solid-state ion-conducting battery cell wherein the dense region has a thickness of 5 to 40 microns (claim 24).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724